On petition for writ of certiorari to the District Court of Appeal of California, Second Appellate District. The motion of petitioner for leave to proceed on typewritten papers is granted. Pursuant to a stipulation of the parties, Stanley Mosk, present Attorney General of Cali*944fornia, is substituted as a party respondent for Brown. The petition for writ of certiorari in this case is denied.
On the stipulation were Dudley K. Wright for petitioner, and Stanley Mosk, Attorney General of California, and George M. Goffin, Deputy Attorney General, for Mosk, and George E. Wise for the American Gold Star Mothers, Inc., respondents.